S7¥-/5
                                          ELECTRONIC RECORD


COA #       10-15-00028-CR                                     OFFENSE:      Evading Arrest

            George Riley Williams, Jr. v. The State of
STYLE:     Texas                                               COUNTY:          Brazos


TRIAL COURT:               272nd District Court                             Appellant's                MOTION
TRIAL COURT #:             14-00978-CRF-272                        FOR RE* HEARING IS:        DENIED

TRIAL COURT JUDGE:         Hon. Travis B. Bryan                    DATE:        April 22,   2015

DISPOSITION:         DISMISSED                                     JUDGE:




DATE:         March 19, 2015

JUSTICE:      Scoggins                   PC              S   YES

PUBLISH:                                  DNP:     YES


CLK RECORD:         3/16/2015                                SUPP CLKRECORD:

RPTRECORD:          2/23/2015                                SUPPRPTRECORD:

STATE BR:                                                    SUPP BR:

APP BR:                                                      PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    CCA #               'Slt-fr
   APPZLLA/JT^ Petition                                                 Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

                                                                        JUDGE:

DATE:          ^//y/^)/jr                                               SIGNED:.                         PC:

JUDGE:                                                                  PUBLISH:                        DNP:




                     MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                                   ON

JUDGE:                                                                  JUDGE: